DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Non-Final rejection on the merits of this application. Claims 1-20 are rejected and currently pending, as discussed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “58” has been used to designate both the probabilistic framework in figure 1 and the two-dimensional line segments in figure 3. Additionally, reference character “60” has been used to designate both the tracked position in figure 1 and the two-dimensional map in figure 3. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to for the same reasons discussed above in the objections to the Drawings. Throughout the disclosure, reference character “58” has been used to designate both the probabilistic framework and the two-dimensional line segments. Additionally, reference character “60” has been used to designate both the tracked position and the two-dimensional map.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are found to be eligible under 35 U.S.C. 101.
101 Analysis – Step 1
	Claim 1 and its dependent claims are directed to a computer device comprising a processor (i.e., a machine). Therefore, Claims 1-11 are within at least one of the four statutory categories.
	Claim 12 and its dependent claims are directed to a method (i.e., a process). Therefore, Claims 12-19 are within at least one of the four statutory categories.
	Claim 20 is directed to a head mounted display device (i.e., a machine). Therefore, Claim 20 is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
	Independent Claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:
A computer device comprising: 
a processor configured to: 
determine an initial position of the computer device; 
retrieve predetermined map information for the initial position, the predetermined map information including travel constraining map features; 
determine a plurality of candidate heading and velocity values from the initial position based on at least on measurements from an inertial measurement unit and a compass device of the computer device; 
determine a probability for each of the plurality of candidate heading and velocity values using a probabilistic framework that assigns a lower probability to candidate heading and velocity values that conflict with the travel constraining map features;
 rank the plurality of candidate heading and velocity values based on the determined probabilities; and 
track a position for the computer device based on a highest ranked candidate heading and velocity value.
	The Examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind, or by a human using a pen and paper.
	For example, “determine an initial position…” in the context of this claim encompasses a person forming a simple judgment. Additionally, “determine a plurality of candidate heading and velocity values” in the context of this claim encompasses a person looking at IMU data collected and a compass and forming a simple judgment. Additionally, “determine a probability…” in the context of this claim encompasses a person using a simple probabilistic model or algorithm to form simple judgments. Additionally, “rank…” in the context of this claim encompasses a person looking at determined data and making a simple evaluation. Finally, “track…” in the context of this claim encompasses a person remembering, or writing down, previous and current data. 
101 Analysis – Step 2A, Prong II
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (wherein the underlines portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A computer device comprising: 
a processor configured to: 
determine an initial position of the computer device; 
retrieve predetermined map information for the initial position, the predetermined map information including travel constraining map features; 
determine a plurality of candidate heading and velocity values from the initial position based on at least on measurements from an inertial measurement unit and a compass device of the computer device; 
determine a probability for each of the plurality of candidate heading and velocity values using a probabilistic framework that assigns a lower probability to candidate heading and velocity values that conflict with the travel constraining map features;
 rank the plurality of candidate heading and velocity values based on the determined probabilities; and 
track a position for the computer device based on a highest ranked candidate heading and velocity value.
	For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	Regarding the additional limitation of “retrieve predetermined map information”, the examiner submits that this limitation is recited at a high level of generality (i.e. as a general means of gathering map information for use in the  “determine a probability…” step), and amounts to no more than mere data gathering. which is a form of insignificant extra-solution activity. The limitation of “the predetermined map information including…” is recited at a high level of generality (i.e. as a general means of specifying map information formatting), and is no more than mere selection of a particular data source or data type to be manipulated, which is a form of insignificant extra-solution activity. Lastly, the “computer device: and “processor” merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose dead reckoning environment. These components are recited at a high level of generality and merely automate the mental process steps.
	Thus, taken alone, the additional elements do not integrate the abstract idea into a
practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
	Regarding Step 2B of the 2019 PEG, representative independent Claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer device comprising a processor to perform the mental process steps amounts to nothing more than applying the exception using generic computer components. Generally applying an exception using generic computer components cannot provide an inventive concept. And as discussed above, regarding the additional limitations of “retrieve predetermined map information…” and “the predetermined map information including…”, the examiner submits that these limitations are insignificant extra-solution activities.
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of “retrieve predetermined map information…” and “the predetermined map information including…” are well-understood, routine, and conventional activities because the specification does not provide any indication that the map information is anything other than conventional map information, such as topological map information, a floor plan, or a 3D mesh of surfaces. 
	Dependent Claims 2-11 do not recite any further limitations that cause the claims to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine, and conventional additional elements that do not integrate the judicial exception into a practical application.
	Regarding dependent Claim 2, the additional limitations of “a global position system (GPS) device…”, detect a signal disruption…”, and “determine the initial position…” do not integrate the judicial exception into a practical application. The “detect…” and “determine…” steps recite a mental process. The “detect…” step, in the context of this claim, encompasses a person looking at data collected and forming a simple judgment, and the “determine…” step encompasses a person looking at previously collected data and forming a simple evaluation. The GPS device is recited at a high level of generality and is well-understood, routine, and conventional in the art, and therefore amounts to nothing more than applying the exception using generic computer components.
	Regarding dependent Claims 3-8, the additional limitations of “the predetermined map information includes…” (Claim 3), “the travel constraining map features include…” (Claim 3), the probabilistic framework is configured to…” (Claim 3), “wherein the travel constraining map features include…” (Claim 4), “wherein the probabilistic framework is configured to…” (Claim 5), “wherein the travel constraining boundaries are represented by…” (Claim 6), “wherein the travel constraining boundaries are represented by…” (Claim 7), and “wherein the travel constraining map features include…” (Claim 8) are recited at a high level of generality and amount to nothing more than mere selection of a particular data source or data type to be manipulated.
	Regarding dependent Claim 9, the additional limitations of “wherein the travel constraining map features include…” and “wherein the probabilistic framework is configured to…” are recited at a high level of generality and amount to nothing more than mere selection of a particular data source or data type to be manipulated. The “server device” is recited at a high level of generality and is well-understood, routine, and conventional in the art, and therefore amounts to nothing more than applying the exception using generic computer components.
	Regarding dependent Claim 10, the additional limitation of the probabilistic framework being a “particle filter framework” is recited at a high level of generality and amounts to nothing more than elaboration on an additional aspect of the abstract idea. 
	Regarding dependent Claim 11, the additional limitations of “wherein the predetermined map information includes…”, “wherein the dense three-dimensional reconstruction is a dense map…”, and “wherein the travel constraining map features include…” are recited at a high level of generality and amount to nothing more than mere selection of a particular data source or data type to be manipulated.
Therefore, dependent Claims 2-11 are not patent eligible under the same rationale as provided for in the rejection of Claim 1.
Therefore, Claims 1-11 are ineligible under 35 U.S.C. 101.
Independent Claim 12 and dependent Claims 13-19 do not recite any additional features over Claims 1-11, and are therefore ineligible under 35 U.S.C. 101 under the same rationale as provided for in the rejections of Claims 1-11.
Independent Claim 20 is analogous to independent Claim 1 and only recites the additional features of “a head mounted display device…” and “a near-eye display device” over Claim 1. These limitations are well-known, routine, and conventional in the art, and are recited as no more than generic computer components to apply the judicial exception into a augmented or virtual reality field. Therefore, Claim 20 is ineligible under 35 U.S.C. 101 under the same rationale as provided for in the rejection of Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-8, 10, 12-13, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120290254 A1, filed 05/13/2011, hereinafter “Thrun”, in view of US 20160148433 A1, filed 11/13/2015, hereinafter “Petrovskaya”.

Regarding Claim 1,  Thrun teaches:
A computer device comprising: 
See at least [0039] and figure 1, client devices 170-171.
a processor configured to: 
See at least [0039] and figure 1, client devices 170-171 with processor 160.
retrieve predetermined map information for the initial position, the predetermined map information including travel constraining map features; 
See at least [0105] and figure 22A, step 2202, wherein a map of an indoor location including a plurality of constraints, comprising walls or rails, is identified.
See at least [0046], wherein the map is retrieved by the client device, and the walls represent locations where a user may not or cannot walk. The map can also represent rails, which represent locations where a user may walk within a building.
determine a plurality of candidate heading values from the initial position based on at least on measurements from an inertial measurement unit and a compass device of the computer device; 
See at least [0105]-[0106] and figure 22A, steps 2204-2210, wherein a plurality of particles is initialized, each particle with a candidate heading value Measurements from an orientation device (accelerometer, gyroscope, compass) are applied to the generated particles, resulting in a set of candidate locations and candidate heading values. 
See at least [0079] and figure 21, wherein a set of particles 1-8 each have a candidate heading value. 
See at least [0044], wherein the orientation device includes accelerometers, gyroscopes, and compasses and any combination between them. 
Per [0031] of Applicant’s specification, an inertial measurement unit can be configured as a combination of accelerometers and gyroscopes.
determine a probability for each of the plurality of candidate heading and velocity values using a probabilistic framework that assigns a lower probability to candidate heading and velocity values that conflict with the travel constraining map features; 
See at least [0105], wherein each particle in the initialized set of particles is associated with a likelihood value, representing how likely the device is to be at the candidate location. 
See at least [0106] and figure 22A, step 2212, wherein the likelihood, or probability, of each particle is adjusted based on whether the particle conflicts with the map constraints.
See at least [0056] and [0089], wherein the adjusting comprises reducing the probability for each particle that conflicts with a wall or rail constraint. Therefore, candidate headings associated with particles that conflict with the constraints will have a lower probability than candidate headings associated with particles that do not conflict with the constraints.
rank the plurality of candidate heading and velocity values based on the determined probabilities; 
See at least [0107] and figure 22B, steps 2216-2226, wherein the plurality of candidate particles is selected for resampling to determine to next generation of candidate particles. 
See at least [0070]-[0071], wherein the resampling comprises taking particles S, T, U, V, and W, with respective likelihood values of 5, 10, 5, 1, and 1, and ranking and selecting the particles with the highest likelihoods, so T is selected more than S, U, or V.
Thrun remains silent on:
determine an initial position of the computer device; (However, Thrun teaches determining a plurality of potential initial positions of the device, see at least [0079])
determine a plurality of velocity values (However, Thrun teaches determining a plurality of particles with candidate locations and candidate headings, see at least [0105]. In order for the device to reach these candidate locations, it must inherently travel at a velocity value)
and track a position for the computer device based on a highest ranked candidate heading and velocity value. (Thrun teaches selecting a set of the highest ranked candidate particles with candidate headings to track a position of the computer device, see at least figure 22B, but does not use a singular highest probability ranked candidate heading value)
Petrovskaya teaches:
determine an initial position of the computer device; 
See at least [0181] and figure 19, step 1905, wherein an initial pose of the device is determined.
determine a plurality of velocity values 
See at least [0182]-[0183] and figure 19, steps 1915-1920, wherein a dynamics model is determined to predict a pose of the device.
See at least [0201], wherein the determining the dynamics model comprises applying estimated (candidate) velocities to each particle.
and track a position for the computer device based on a highest ranked candidate heading and velocity value. 
See at least [0182]-[0183] and figure 19, step 1920, wherein the most likely, or highest ranked, candidate is used to track a position of the computer device. 
See at least [0102] and figure 8, wherein the most likely candidate is the particle with the highest weight.
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Thrun with Petrovskaya’s technique of determining an initial position, determining a plurality of velocity values, and tracking a position for the computer device based on a highest ranked candidate. It would have been obvious to modify because doing so enables a person to create a three-dimensional environment model and localize and orient themselves within the environment with high fidelity in real or near-real time, as recognized by Petrovskaya (see at least [0068]).

Regarding Claim 2, Thrun and Petrovskaya in combination disclose all of the limitations of Claim 1 as discussed above, and Thrun additionally teaches:
further comprising a global positioning system (GPS) device configured to provide a GPS signal for determining a position of the computer device; 
See at least [0043] and figure 1, wherein the client devices include a GPS receiver configured to determine the device’s position
and wherein the processor configured to: 
detect a signal disruption of the GPS signal that causes a failure to determine the position of the computer device using the GPS signal; 
See at least [0049], wherein when a client device is within a building, it fails to obtain a GPS fix, or determine its location using a GPS signal
See at least [0004], wherein when indoors, the GPS signal is unavailable, or disrupted
Thrun remains silent on:
and determine the initial position of the computer device based on a previously determined position of the computer device provided by the GPS signal.
See at least [0113] and figure 8, wherein when the device is unsure of its pose, the last viable sensor frame is used to determine the initial pose 855B 
In combination with Thrun’s teaching of using a GPS signal to determine a position of the device, all of the limitations of Claim 2 are taught
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Thrun with Petrovskaya’s technique of determining an initial position passed on a previously determined position. It would have been obvious to modify because doing so enables a person to create a three-dimensional environment model and localize and orient themselves within the environment with high fidelity in real or near-real time, as recognized by Petrovskaya (see at least [0068]).

Regarding Claim 4, Thrun and Petrovskaya in combination disclose all of the limitations of Claim 1 as discussed above, and Thrun additionally teaches:
wherein the travel constraining map features include travel constraining boundaries.
See at least [0049] and figure 3, wherein the travel constraining map features include travel constraining boundaries comprising walls 310-317, which bound the areas the user can travel, such as rooms 1-2 and hallway 3

Regarding Claim 5, Thrun and Petrovskaya in combination disclose all of the limitations of Claim 4 as discussed above, and Thrun additionally teaches:
wherein the probabilistic framework is configured to assign a lower probability to candidate heading and velocity values that cross a travel constraining boundary.
See at least [0056] wherein the probability for the particle at location B4 is reduced, since, based on its applied heading and velocity value, it would cross boundary 313

Regarding Claim 6, Thrun and Petrovskaya in combination disclose all of the limitations of Claim 4 as discussed above, and Thrun remains silent on:
wherein the travel constraining boundaries are represented by a three-dimensional mesh of surfaces nearby the initial position of the computer device.
Petrovskaya teaches:
wherein the travel constraining boundaries are represented by a three-dimensional mesh of surfaces nearby the initial position of the computer device.
See at least [0157], wherein the three-dimensional mesh model comprises information on what surfaces are walkable and what surfaces are walls, i.e. which surfaces constrain travel and which surfaces do not
See at least [0085]-[0086], wherein tracking the pose of the device uses the 3D mesh model representing the environment around the user, or nearby the user’s position
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Thrun with Petrovskaya’s technique of the travel constraining boundaries being represented by a three-dimensional mesh of surfaces. It would have been obvious to modify because doing so enables a person to create a three-dimensional environment model and localize and orient themselves within the environment with high fidelity in real or near-real time, as recognized by Petrovskaya (see at least [0068]).

Regarding Claim 7, Thrun and Petrovskaya in combination disclose all of the limitations of Claim 4 as discussed above, and Thrun additionally teaches:
wherein the travel constraining boundaries are represented by two-dimensional line segments for a two- dimensional map.
See at least [0049] and figure 3, wherein boundaries 310-317 are represented by two-dimensional line segments on two-dimensional map 300

Regarding Claim 8, Thrun and Petrovskaya in combination disclose all of the limitations of Claim 1 as discussed above, and Thrun additionally teaches:
wherein the travel constraining map features include a floor plan for a building located at the initial position of the computer device.
See at least [0049] and figure 3, wherein the travel constraining map features include a floor plan for a building located where the user is no longer able to obtain GPS signals, or the initial position of the computer device

Regarding Claim 10, Thrun and Petrovskaya in combination disclose all of the limitations of Claim 1 as discussed above, and Thrun additionally teaches:
wherein the probabilistic framework is a particle filtering framework.
See at least Abstract, wherein the probabilistic framework used is a particle filter

Regarding Claim 12, Thrun teaches:
A method comprising: 
See at least figures 22A-22B
at a processor of a computer device: 
See at least [0039] and figure 1, client devices 170-171 with processor 160.
retrieving predetermined map information for the initial position, the predetermined map information including travel constraining map features; 
See at least [0105] and figure 22A, step 2202, wherein a map of an indoor location including a plurality of constraints, comprising walls or rails, is identified.
See at least [0046], wherein the map is retrieved by the client device, and the walls represent locations where a user may not or cannot walk. The map can also represent rails, which represent locations where a user may walk within a building.
determining a plurality of candidate heading values from the initial position based on at least on measurements from an inertial measurement unit and a compass device of the computer device; 
See at least [0105]-[0106] and figure 22A, steps 2204-2210, wherein a plurality of particles is initialized, each particle with a candidate heading value Measurements from an orientation device (accelerometer, gyroscope, compass) are applied to the generated particles, resulting in a set of candidate locations and candidate heading values. 
See at least [0079] and figure 21, wherein a set of particles 1-8 each have a candidate heading value. 
See at least [0044], wherein the orientation device includes accelerometers, gyroscopes, and compasses and any combination between them. 
Per [0031] of Applicant’s specification, an inertial measurement unit can be configured as a combination of accelerometers and gyroscopes.
determining a probability for each of the plurality of candidate heading and velocity values using a probabilistic framework that assigns a lower probability to candidate heading and velocity values that conflict with the travel constraining map features; 
See at least [0105], wherein each particle in the initialized set of particles is associated with a likelihood value, representing how likely the device is to be at the candidate location. 
See at least [0106] and figure 22A, step 2212, wherein the likelihood, or probability, of each particle is adjusted based on whether the particle conflicts with the map constraints.
See at least [0056] and [0089], wherein the adjusting comprises reducing the probability for each particle that conflicts with a wall or rail constraint. Therefore, candidate headings associated with particles that conflict with the constraints will have a lower probability than candidate headings associated with particles that do not conflict with the constraints.
ranking the plurality of candidate heading and velocity values based on the determined probabilities; 
See at least [0107] and figure 22B, steps 2216-2226, wherein the plurality of candidate particles is selected for resampling to determine to next generation of candidate particles. 
See at least [0070]-[0071], wherein the resampling comprises taking particles S, T, U, V, and W, with respective likelihood values of 5, 10, 5, 1, and 1, and ranking and selecting the particles with the highest likelihoods, so T is selected more than S, U, or V.
Thrun remains silent on:
determining an initial position of the computer device; (However, Thrun teaches determining a plurality of potential initial positions of the device, see at least [0079])
determining a plurality of velocity values (However, Thrun teaches determining a plurality of particles with candidate locations and candidate headings, see at least [0105]. In order for the device to reach these candidate locations, it must inherently travel at a velocity value)
and tracking a position for the computer device based on a highest ranked candidate heading and velocity value. (Thrun teaches selecting a set of the highest ranked candidate particles with candidate headings to track a position of the computer device, see at least figure 22B, but does not use a singular highest probability ranked candidate heading value)
Petrovskaya teaches:
determining an initial position of the computer device; 
See at least [0181] and figure 19, step 1905, wherein an initial pose of the device is determined.
determining a plurality of velocity values 
See at least [0182]-[0183] and figure 19, steps 1915-1920, wherein a dynamics model is determined to predict a pose of the device.
See at least [0201], wherein the determining the dynamics model comprises applying estimated (candidate) velocities to each particle.
and tracking a position for the computer device based on a highest ranked candidate heading and velocity value. 
See at least [0182]-[0183] and figure 19, step 1920, wherein the most likely, or highest ranked, candidate is used to track a position of the computer device. 
See at least [0102] and figure 8, wherein the most likely candidate is the particle with the highest weight.
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Thrun with Petrovskaya’s technique of determining an initial position, determining a plurality of velocity values, and tracking a position for the computer device based on a highest ranked candidate. It would have been obvious to modify because doing so enables a person to create a three-dimensional environment model and localize and orient themselves within the environment with high fidelity in real or near-real time, as recognized by Petrovskaya (see at least [0068]).

Regarding Claim 13, Thrun and Petrovskaya in combination disclose all of the limitations of Claim 12 as discussed above, and Thrun additionally teaches:
further comprising detecting a signal disruption of a GPS signal received from a GPS device that causes a failure to determine a position of the computer device using the GPS signal.
See at least [0043] and figure 1, wherein the client devices include a GPS receiver configured to determine the device’s position.
See at least [0049], wherein when a client device is within a building, it fails to obtain a GPS fix, or determine its location using a GPS signal.
See at least [0004], wherein when indoors, the GPS signal is unavailable, or disrupted.

Regarding Claim 16, Thrun and Petrovskaya in combination disclose all of the limitations of Claim 12 as discussed above, and Thrun additionally teaches:
wherein the travel constraining map features include travel constraining boundaries.
See at least [0049] and figure 3, wherein the travel constraining map features include travel constraining boundaries comprising walls 310-317, which bound the areas the user can travel, such as rooms 1-2 and hallway 3.

Regarding Claim 17, Thrun and Petrovskaya in combination disclose all of the limitations of Claim 6 as discussed above, and Thrun additionally teaches:
further comprising assigning a lower probability to candidate heading and velocity values that cross a travel constraining boundary.
See at least [0056] wherein the probability for the particle at location B4 is reduced, since, based on its applied heading and velocity value, it would cross boundary 313.

Regarding Claim 18, Thrun and Petrovskaya in combination disclose all of the limitations of Claim 12 as discussed above, and Thrun additionally teaches:
wherein the travel constraining map features include a floor plan for a building located at the initial position of the computer device.
See at least [0049] and figure 3, wherein the travel constraining map features include a floor plan for a building located where the user is no longer able to obtain GPS signals, or the initial position of the computer device.

Regarding Claim 20,  Thrun teaches:
and a processor configured to: 
See at least [0039] and figure 1, client devices 170-171 with processor 160.
retrieve predetermined map information for the initial position, the predetermined map information including travel constraining map features; 
See at least [0105] and figure 22A, step 2202, wherein a map of an indoor location including a plurality of constraints, comprising walls or rails, is identified.
See at least [0046], wherein the map is retrieved by the client device, and the walls represent locations where a user may not or cannot walk. The map can also represent rails, which represent locations where a user may walk within a building.
determine a plurality of candidate heading values from the initial position based on at least on measurements from an inertial measurement unit and a compass device of the head mounted display device; 
See at least [0105]-[0106] and figure 22A, steps 2204-2210, wherein a plurality of particles is initialized, each particle with a candidate heading value Measurements from an orientation device (accelerometer, gyroscope, compass) are applied to the generated particles, resulting in a set of candidate locations and candidate heading values. 
See at least [0079] and figure 21, wherein a set of particles 1-8 each have a candidate heading value. 
See at least [0044], wherein the orientation device includes accelerometers, gyroscopes, and compasses and any combination between them. 
Per [0031] of Applicant’s specification, an inertial measurement unit can be configured as a combination of accelerometers and gyroscopes.
determine a probability for each of the plurality of candidate heading and velocity values using a probabilistic framework that assigns a lower probability to candidate heading and velocity values that conflict with the travel constraining map features; 
See at least [0105], wherein each particle in the initialized set of particles is associated with a likelihood value, representing how likely the device is to be at the candidate location. 
See at least [0106] and figure 22A, step 2212, wherein the likelihood, or probability, of each particle is adjusted based on whether the particle conflicts with the map constraints.
See at least [0056] and [0089], wherein the adjusting comprises reducing the probability for each particle that conflicts with a wall or rail constraint. Therefore, candidate headings associated with particles that conflict with the constraints will have a lower probability than candidate headings associated with particles that do not conflict with the constraints.
rank the plurality of candidate heading and velocity values based on the determined probabilities; 
See at least [0107] and figure 22B, steps 2216-2226, wherein the plurality of candidate particles is selected for resampling to determine to next generation of candidate particles. 
See at least [0070]-[0071], wherein the resampling comprises taking particles S, T, U, V, and W, with respective likelihood values of 5, 10, 5, 1, and 1, and ranking and selecting the particles with the highest likelihoods, so T is selected more than S, U, or V.
Thrun remains silent on:
	A head mounted display device comprising:
a near-eye display device;
determine an initial position of the head mounted display device; (However, Thrun teaches determining a plurality of potential initial positions of the device, see at least [0079])
determine a plurality of velocity values (However, Thrun teaches determining a plurality of particles with candidate locations and candidate headings, see at least [0105]. In order for the device to reach these candidate locations, it must inherently travel at a velocity value)
and track a position for the head mounted display device based on a highest ranked candidate heading and velocity value. (Thrun teaches selecting a set of the highest ranked candidate particles with candidate headings to track a position of the computer device, see at least figure 22B, but does not use a singular highest probability ranked candidate heading value)
Petrovskaya teaches:
A head mounted display device comprising:
See at least [0072], wherein the user device includes a head-mounted-display
a near-eye display device;
See at least [0298]-[0299], wherein the head-mounted display comprises a helmet or googles, which are near-eye devices, including Google Glass or Oculus Rift displays
determine an initial position of the computer device; 
See at least [0181] and figure 19, step 1905, wherein an initial pose of the device is determined.
determine a plurality of velocity values 
See at least [0182]-[0183] and figure 19, steps 1915-1920, wherein a dynamics model is determined to predict a pose of the device.
See at least [0201], wherein the determining the dynamics model comprises applying estimated (candidate) velocities to each particle.
and track a position for the computer device based on a highest ranked candidate heading and velocity value. 
See at least [0182]-[0183] and figure 19, step 1920, wherein the most likely, or highest ranked, candidate is used to track a position of the computer device. 
See at least [0102] and figure 8, wherein the most likely candidate is the particle with the highest weight.
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Thrun with Petrovskaya’s head mounted display and technique of determining an initial position, determining a plurality of velocity values, and tracking a position for the computer device based on a highest ranked candidate. It would have been obvious to modify because doing so enables a person to create a three-dimensional environment model and localize and orient themselves within the environment with high fidelity in real or near-real time, as recognized by Petrovskaya (see at least [0068]).

Claims 3, 9, 11, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thrun and Petrovskaya as applied to claims above, and further in view of US 20200027265 A1, filed 04/06/2017, hereinafter “Levy”.

Regarding Claim 3, Thrun and Petrovskaya in combination disclose all of the limitations of Claim 1 as discussed above, and Thrun additionally teaches:
and wherein the probabilistic framework is configured to assign a lower probability to candidate heading and velocity values that deviate from map information.
See at least [0056] and [0089], wherein the adjusting comprises reducing the probability for each particle that conflicts with the map information. Therefore, candidate headings associated with particles that conflict with the constraints will have a lower probability than candidate headings associated with particles that do not conflict with the constraints.
Thrun remains silent on: 
wherein the predetermined map information includes terrain map information, 
wherein the travel constraining map features include a topology of the terrain map information, 
a surface defined by the topology of the terrain map information
Levy teaches:
wherein the predetermined map information includes terrain map information, 
See at least [0044]-[0045], wherein the map information indicating locations where travel is possible includes information on external surfaces such as hills or roads.
wherein the travel constraining map features include a topology of the terrain map information, 
See at least [0044], wherein the terrain map information includes height information.
See at least [0080] and figure 4B, wherein the terrain map 450 includes the topology of buildings and a hill.
a surface defined by the topology of the terrain map information
See at least [0045], wherein the map information defines surfaces on which devices can travel.
In combination with Thrun’s teaching of assigning probabilities based on map information comprising ‘rails’ where the device can travel, all of the limitations of Claim 3 are taught.
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Thrun and Petrovskaya with Levy’s technique of the map information including terrain map information, a topology of the terrain map information, and a surface defined by the topology. It would have been obvious to modify because doing so enables a more accurate representation of the real world and its topography for use in mapping and planning, as recognized by Levy (see at least [0003]-[0006]).

Regarding Claim 9, Thrun and Petrovskaya in combination disclose all of the limitations of Claim 1 as discussed above, and Thrun additionally teaches:
wherein the travel constraining map features include traffic-defined paths
See at least [0083] and figure 13, wherein the map information comprises rails, or defined paths, representing paths along which a user may walk within the building.
and wherein the probabilistic framework is configured to assign a lower probability to candidate heading and velocity values that deviate from defined paths.
See at least [0089], wherein the probability for candidate particles, after applying heading and velocity values, is reduced if the candidate particle moves off the rails, or defined paths.
Thrun remains silent on:
the paths being crowd-sourced 
the paths are generated by a server device that aggregates position data received from a plurality of computer devices,
Levy teaches:
crowd-sourced 
See at least [0043], wherein the map information is crowd-sourced.
are generated by a server device that aggregates position data received from a plurality of computer devices,
See at least [0083]-[0091] and figure 5A, wherein the map information is generated by aggregating positioning readings from a plurality of mobile devices.
See at least [0043]-[0044], wherein the crowd-sourced positioning readings is aggregated by a server to generate the map information.
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Thrun and Petrovskaya with Levy’s technique of crowd-sourcing map information by using a server to aggregate positioning data from a plurality of computer devices. It would have been obvious to modify because doing so enables a more accurate representation of the real world and its topography for use in mapping and planning, as recognized by Levy (see at least [0003]-[0006]).

Regarding Claim 11, Thrun and Petrovskaya in combination disclose all of the limitations of Claim 1 as discussed above, and Thrun remains silent on:
wherein the predetermined map information includes a dense three-dimensional reconstruction of a three- dimensional real-world environment nearby the initial position, 
wherein the dense three-dimensional reconstruction is a dense map that is merged from three-dimensional reconstructions generated by a plurality of computer devices of a plurality of users, 
and wherein the travel constraining map features include surfaces of the dense three-dimensional reconstruction of the three-dimensional real- world environment.
Petrovskaya teaches:
wherein the predetermined map information includes a dense three-dimensional reconstruction of a three- dimensional real-world environment nearby the initial position, 
See at least [0085]-[0086], wherein tracking the pose of the device uses the 3D mesh model representing the real-world environment around the user, or nearby the user’s position.
wherein the dense three-dimensional reconstruction is a dense map that is merged from three-dimensional reconstructions 
See at least [0119]-[0122] and figure 10, wherein the 3D model is built by merging the frames of a user device’s TDSF reconstruction.
and wherein the travel constraining map features include surfaces of the dense three-dimensional reconstruction of the three-dimensional real- world environment.
See at least [0157], wherein the three-dimensional mesh model comprises information on what surfaces are walkable and what surfaces are walls, i.e. which surfaces constrain travel and which surfaces do not.
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Thrun with Petrovskaya’s technique of creating a dense 3D reconstruction from merging 3D reconstructions. It would have been obvious to modify because doing so enables a person to create a three-dimensional environment model and localize and orient themselves within the environment with high fidelity in real or near-real time, as recognized by Petrovskaya (see at least [0068]).
Levy teaches:
generated by a plurality of computer devices of a plurality of users,
See at least [0083]-[0091] and figure 5A, wherein the map information is generated by aggregating positioning readings from a plurality of mobile devices.
See at least [0043]-[0044], wherein the crowd-sourced positioning readings is aggregated by a server to generate the map information.
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Thrun and Petrovskaya with Levy’s technique of crowd-sourcing map information by using a server to aggregate positioning data from a plurality of computer devices. It would have been obvious to modify because doing so enables a more accurate representation of the real world and its topography for use in mapping and planning, as recognized by Levy (see at least [0003]-[0006]).

Regarding Claim 14, Thrun and Petrovskaya in combination disclose all of the limitations of Claim 12 as discussed above, and Thrun remains silent on:
wherein the predetermined map information includes terrain map information, and wherein the travel constraining map features include a topology of the terrain map information.
Levy teaches:
wherein the predetermined map information includes terrain map information, 
See at least [0044]-[0045], wherein the map information indicating locations where travel is possible includes information on external surfaces such as hills or roads.
wherein the travel constraining map features include a topology of the terrain map information.
See at least [0044], wherein the terrain map information includes height information.
See at least [0080] and figure 4B, wherein the terrain map 450 includes the topology of buildings and a hill.
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Thrun and Petrovskaya with Levy’s technique of the map information including terrain map information and a topology of the terrain map information. It would have been obvious to modify because doing so enables a more accurate representation of the real world and its topography for use in mapping and planning, as recognized by Levy (see at least [0003]-[0006]).

Regarding Claim 15, Thrun and Petrovskaya in combination disclose all of the limitations of Claim 14 as discussed above, and Thrun additionally teaches:
further comprising assigning a lower probability to candidate heading and velocity values that deviate from map information.
See at least [0056] and [0089], wherein the adjusting comprises reducing the probability for each particle that conflicts with the map information. Therefore, candidate headings associated with particles that conflict with the constraints will have a lower probability than candidate headings associated with particles that do not conflict with the constraints.
Thrun remains silent on: 
a surface defined by the topology of the terrain map information
Levy teaches:
a surface defined by the topology of the terrain map information
See at least [0045], wherein the map information defines surfaces on which devices can travel.
In combination with Thrun’s teaching of assigning probabilities based on map information comprising ‘rails’ where the device can travel, all of the limitations of Claim 3 are taught.
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Thrun and Petrovskaya with Levy’s technique of using a surface defined by the topology. It would have been obvious to modify because doing so enables a more accurate representation of the real world and its topography for use in mapping and planning, as recognized by Levy (see at least [0003]-[0006]).

Regarding Claim 19, Thrun and Petrovskaya in combination disclose all of the limitations of Claim 12 as discussed above, and Thrun additionally teaches:
wherein the travel constraining map features include traffic-defined paths
See at least [0083] and figure 13, wherein the map information comprises rails, or defined paths, representing paths along which a user may walk within the building.
and wherein the method further comprises assigning a lower probability to candidate heading and velocity values that deviate from defined paths.
See at least [0089], wherein the probability for candidate particles, after applying heading and velocity values, is reduced if the candidate particle moves off the rails, or defined paths.
Thrun remains silent on:
the paths being crowd-sourced 
the paths are generated by a server device that aggregates position data received from a plurality of computer devices,
Levy teaches:
crowd-sourced 
See at least [0043], wherein the map information is crowd-sourced.
are generated by a server device that aggregates position data received from a plurality of computer devices,
See at least [0083]-[0091] and figure 5A, wherein the map information is generated by aggregating positioning readings from a plurality of mobile devices.
See at least [0043]-[0044], wherein the crowd-sourced positioning readings is aggregated by a server to generate the map information.
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Thrun and Petrovskaya with Levy’s technique of crowd-sourcing map information by using a server to aggregate positioning data from a plurality of computer devices. It would have been obvious to modify because doing so enables a more accurate representation of the real world and its topography for use in mapping and planning, as recognized by Levy (see at least [0003]-[0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160360380 A1 is directed to determining that a dead-reckoned position conflicts with a map constraint, generating new candidate heading values, where the candidate heading values are weighted based on whether they conflict with map constraints, and tracking a user position based on the new candidate heading values.
US 20140156180 A1 is directed to propagating candidate particles in location estimation using randomization, resulting in a range of candidate headings and velocities.
US 20170052031 A1 is directed to determining the location and direction of travel of a mobile device using map vector constraints.
US 20210025917 A1 is directed to using a particle filter to estimate the path of a user wearing a connected device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667